Citation Nr: 1233092	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-18 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating decision for erectile dysfunction.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In December 2008, the RO denied an increased rating for PTSD.  In August 2010, the RO denied service connection for hypertension.  The Veteran perfected appeals of both decisions.

A Travel Board hearing was held in April 2012 with the Veteran in Columbia, South Carolina, before the undersigned, sitting in Washington, D.C.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as a flattened affect, some memory loss, impaired concentration, anger, and obsessive behavior.

2.  In April 2012, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication that he would like to withdraw his claim for an increased rating for service-connected erectile dysfunction.

3.  The Veteran did not appeal December 2006 rating decision that declined to reopen a claim for service connection for hypertension.

4.  Evidence received since the December 2006 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, Diagnostic Code 9411 (2011).  

2.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an increased rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The December 2006 rating decision that declined to reopen a claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

4.  New and material evidence has been received to reopen a claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.156, 3.304(d) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim for hypertension, a letter dated in May 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Board notes that no specific notice was given with respect to the Veteran's claim for an increased rating for PTSD.  However, through written statements, the submission of medical evidence, and hearing testimony, the Veteran offered evidence as to how his service-connected PTSD has worsened.  Therefore, with respect to any specific notice requirements associated with the Veteran's increased rating claim, the Board finds that he had actual knowledge of how to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice for his PTSD claim in January 2009.

Finally, specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, as the Board has concluded that reopening the Veteran's previously denied claim for service connection for hypertension is warranted, any notice deficiency with respect to the criteria for reopening a claim was not prejudicial to the Veteran.

B.  Duty to Assist

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his PTSD disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD.  

The Board notes that the April 2011 VA examiner was unable to provide an opinion as regarding functional impairment without resorting to speculation.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiner in this case provided a basis for the speculative opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 50 percent rating under Diagnostic Code 9411 for his PTSD.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

B.  Evidence

The Veteran submitted a July 2008 letter from his private physician, Dr. F.D.M., who stated that the Veteran had problems with interpersonal relationships.  He also had mood swings and was easily agitated.  The physician noted a previous diagnosis of malingering, and stated that it was his opinion that the Veteran was not a malingerer.

In a September 2008 letter, Dr. F.D.M. also stated that the Veteran was very depressed, and had problems concentrating and focusing.  He had a flat affect.  The Veteran's wife reported that it was difficult living with the Veteran due to his mood swings.

The Veteran underwent a VA examination in November 2008.  The claims file was reviewed by the examiner, who noted findings of malingering from previous examinations.  The Veteran reported that he met with other veterans as part of an informal therapy group.  He stated that he would get upset for no reason and was easily agitated, usually with his wife.  To avoid this, he kept himself isolated and withdrawn, and spent most of his time outside.  He had difficulty sleeping and kept "jumping up."  He had nightmares 2 to 3 times per week, usually involving someone coming at him or trying to hurt him.  He had intrusive thoughts of Vietnam on a daily basis, and avoided watching television, particularly war coverage.  He avoided funerals.  He lived with his wife, and reported having close relationships to his children and grandchild.  On examination, the Veteran was appropriately dressed and groomed.  Speech was limited, and he was unwilling or unable to describe many symptoms.  He reported the current month as October, but knew the year as 2008.  He did not know the name of the hospital he was at, and identified it only as a "veterans' place."  When asked what city he was in, he stated, "My wife says Columbia."  He denied any visual hallucinations but reported hearing gunfire on a sporadic basis when nobody was around.  He denied knowing the first president of the United States.  He stated that 5 plus 4 equaled 20, and reported the colors of the American flag as red and white.  He denied any suicidal or homicidal ideation.  The examiner stated that while the Veteran met the criteria for PTSD, he continued to exaggerate symptoms and present with limited effort.  The examiner was unable to assign a GAF score due to inconsistent presentation.

The Veteran submitted a private evaluation dated December 2008.  The evaluating physician noted that the Veteran had debilitating mental trauma due to depression, and continued to re-experience his traumatic events.  He also had symptoms of avoidance.  He had markedly diminished interest in activities, and had persistent symptoms of increased arousal.  He had difficulty concentrating, falling asleep, and staying asleep.  He had a depressed mood and psychomotor agitation for most of the day.  On examination, his memory was intact and he was fully oriented.  He drove himself to the appointment and was appropriately dressed.  There was no suicidal or homicidal ideation.  The Veteran's current GAF score was 49, and was 59 over the past year.  Notably, the evaluating physician stated that the Veteran was not malingering, and was otherwise a reliable historian and source of information.

The Veteran submitted an addendum to the December 2008 report which was dated September 2009.  He reported having sudden, discrete periods of intense anxiety, arousal, fear, and other symptoms.  The onset of these episodes was abrupt with no obvious triggers.  A typical episode lasted 15 minutes or more.  

A September 2009 suicide risk screen was negative for any suicidal ideation, plan, or prior attempts.  However, an additional depression screen conducted the same day show the Veteran reported having suicidal thoughts "sometimes," but denied any plan or prior attempts.

The Veteran underwent an additional VA examination in November 2009.  He reported feeling anxious and uncomfortable around other people.  He felt very angry and frequently "wanted to fight," but avoided this by isolating himself.  He spent most of his time at home sitting in his yard.  He had difficulty sleeping due to hearing voices that sounded like screaming.  He also had nightmares 3 to 4 times per week, and intrusive thoughts of combat almost every day.  He treated his condition with medication.  On examination, the Veteran was appropriately dressed and groomed.  His speech was halting and slow, but otherwise clear and goal-directed.  He was guarded during the evaluation, and short-term memory and concentration were somewhat impaired.  Long-term memory was intact, and the Veteran's thought process was linear and devoid of delusional content.  Insight and judgment were adequately developed.  There was no evidence of a perceptual or thought disorder.  The examiner stated that the Veteran's symptoms resulted in a moderate level of impairment of social and occupational functioning, and assigned a GAF score of 55.

In an addendum opinion, the November 2009 examiner stated that she reviewed the claims file, and that she did not see any evidence of malingering at the time of her evaluation of the Veteran.

The Veteran's wife submitted a statement in support of the Veteran's claim in October 2010.  She stated that the Veteran sometimes acted "like he was in war again."  He also had to sleep with the lights on, and had issues with his anger.

The Veteran underwent an additional VA examination in April 2011.  The claims file was reviewed by the examiner, who noted previous reports suggestive of malingering.  The Veteran reported that he sometimes became "irritable and all upset," but had difficult describing what he meant by "upset."  He later clarified by stating that he got angry a lot.  He reported that sometimes he slept well, but other times he slept poorly.  This was due to flashbacks about Vietnam and a friend who was killed.  He was vague in his description of the friend who was killed.  He later reported being awakened by small noises.  When asked again, he stated about flashbacks, he stated that he was not sleeping, but later stated that he would be "half-asleep."  He denied any phobic avoidance or hypervigilance.  He reported having a few friends but preferred to stay by himself.  He did talk to people in his neighborhood, and he and his wife went shopping and out to eat.  He worked 2 to 3 days per week in delivery, and denied any job problems.  On examination, the Veteran was fully oriented but provided a vague history.  The examiner noted that the Veteran had difficulty with simple biographical information, and contradicted himself during the examination.  He could not give good descriptions of his symptoms and his symptom report was limited overall.  He denied any suicidal or homicidal ideation.  The examiner noted that the Veteran's presentation was not consistent with PTSD, and that the examination was not valid given the Veteran's approach to it.  No diagnostic impressions or functional impairment could be made without resorting to speculation.

The Veteran and his wife testified at a Travel Board hearing in April 2012.  She stated that the Veteran was difficult to deal with.  She described how they were to arrive at 2 o'clock for the hearing.  Even though they arrived at 1 o'clock, the Veteran rushed her.  Everything had to be "on time" with him, such as going to church.  He got angry, and would slam things and yell.  He did not engage in any activities and had no friends.  The Veteran testified that he had no control and would get angry very quickly.  He also had thoughts of hurting both himself and others.  He had panic attacks every day.  He experienced obsessive behavior with respect to punctuality and neatness.  He worked 20 to 30 hours per week, and did not work full-time because some days he was upset and did not feel like going in.  The Veteran reported that he attempted suicide once during service.  He had been involved in 3 or 4 verbal assaults in which he "snapped" at someone.  The most recent incident occurred about a month ago.  He felt uncomfortable in church, and had intrusive thoughts of dead bodies.  

C.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 50 percent is not warranted.

The July 2008 and September 2008 letters from Dr. F.D.M. noted the Veteran had problems with interpersonal relationships, mood swings, a flat affect, difficulty with concentration and focus, and noted that he was easily agitated.  However, these symptoms, including a flattened affect, disturbances of mood, and difficulty in establishing and maintaining social relationships, are all contemplated by the assigned 50 percent disability rating.

The November 2008 examiner stated that while the Veteran met the criteria for PTSD, he continued to exaggerate symptoms and present with limited effort.  Therefore, while the Veteran had difficulty in answering questions during this examination, such findings are not evidence in support of a higher rating in light of the examiner's statements.

The Veteran submitted a private evaluation dated December 2008, which noted symptoms of depression, avoidance, diminished interest in activities, and persistent symptoms of increased arousal.  He had difficulty concentrating, falling asleep, and staying asleep.  A September 2009 addendum also noted panic attacks.  Again, these symptoms are contemplated by the assigned 50 percent rating.  The criteria for a 30 percent rating include panic attacks occurring weekly or less often.  To the extent that the Veteran's panic attacks occurred with greater frequency, this is also consistent with a 50 percent rating.  Memory was otherwise intact, and there was no suicidal or homicidal ideation.  Notably, the treating physician assigned a GAF score of 49, indicating serious impairment.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  In this case, the Veteran's identified symptomatology is not otherwise consistent with a higher 70 percent rating.

The Veteran underwent an additional VA examination in November 2009.  He reported feeling anxious and frequently "wanted to fight," but avoided this by isolating himself.  He had difficulty sleeping and intrusive thoughts.  Short-term memory and concentration were somewhat impaired.  Again, chronic sleep impairment and memory impairment are within the criteria of the assigned 50 percent rating.  While the Veteran reported feelings of anger, he was able to avoid confrontations by isolating himself.  Therefore, it appears that his impulse control was not impaired as contemplated by the 70 percent rating.  Long-term memory was otherwise intact, and the Veteran's thought process, insight and judgment were within normal limits.  The examiner stated that the Veteran's symptoms resulted in a moderate level of impairment of social and occupational functioning, and assigned a GAF score of 55.  These findings are also consistent with a 50 percent rating.

During the April 2011 VA examination, the Veteran reported that he got angry a lot, slept poorly at times, and had flashbacks.  He preferred to stay by himself, but did talk to people in his neighborhood, and he and his wife went shopping and out to eat.  He denied any suicidal or homicidal ideation.  Given the Veteran's responses at the time, the examiner noted that the examination was not valid given the Veteran's approach to it.  Nonetheless, the symptoms reported by the Veteran do not reflect a level of impairment consistent with a higher 70 percent rating.

Finally, during the April 2012 hearing, the Veteran's wife stated that the Veteran was obsessed with punctuality and neatness, which the Veteran confirmed.  He also got angry, and had no friends.  The Veteran reported attempting suicide once during service, and testified that he would get angry very quickly.  He had thoughts of hurting both himself and others.  He had panic attacks every day.  He had been involved in 3 or 4 verbal assaults in which he "snapped" at someone.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they observe or experience; for example, they are competent to report that he experiences certain symptoms such as anger and obsessional behavior.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the Veteran's testimony to be credible.  Notably, while the Veteran reported a previous suicide attempt, he denied any prior suicide attempts during a depression screen and suicide risk screen conducted in September 2009.  In addition, those screens were conducted on the same day, yet the Veteran acknowledged suicidal ideation in one instance while denying it in the other.  Finally, while the December 2008 private evaluator and November 2009 VA examiner determined the Veteran to be an accurate reporter of symptoms, the November 2008 and April 2011 examiners determined that the Veteran was exaggerating symptoms, based on his presentation during those examinations.  There are also additional prior examinations with similar findings.  Therefore, the Board finds that the overall weight of the evidence indicates a lack of credibility on the part of the Veteran.  See Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) (in assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias).

The Veteran's wife also testified, and the Board finds her statements to be credible.  However, her testimony primarily corroborated the Veteran's statements regarding obsessional behavior, as well as statements regarding his activity level and social functioning.  These symptoms alone are insufficient to warrant an increased rating.  While obsessive behavior is contemplated by the 70 percent rating, the Veteran has not credibly shown other symptoms consistent with that higher rating.

For these reasons, a schedular rating in excess of 50 percent for PTSD is denied.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the symptoms identified by the evidence of record are all contained within the rating criteria for PTSD.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that service-connected PTSD would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran submitted an April 2012 letter indicating that he wished to withdrawn his claim for an increased rating for service-connected erectile dysfunction.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to the issue of an increased rating for erectile dysfunction.  Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.

New and Material Evidence

Historically, the Veteran was denied service connection for hypertension in March 2004.  The RO declined to reopen the Veteran's claim in December 2006.  Although the RO reopened the Veteran's claim and has adjudicated the issue on the merits in the August 2010 rating decision on appeal, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the December 2006 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish that hypertension was proximately due to or aggravated by service-connected diabetes mellitus.  

Since the prior final decision, additional evidence has been added to the claims file.

VA treatment records dated January 2007 reflect a diagnosis of hypertension.  

Private treatment records dated October 2009 include an evaluation of the Veteran's diabetes.  Notably, the treating physician identified hypertension as a complication directly due to diabetes. 

The Veteran underwent a VA examination in July 2010.  The examiner doubted that the Veteran's diabetes aggravated his hypertension, based on normal hemoglobin A1c and glucose levels, as well as the fact that the Veteran was not on any diabetic medication.

Finally, at his April 2012 hearing, the Veteran testified that he was told by his doctors that his hypertension was related to his diabetes.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior final decision in December 2006.  Moreover, it is material, as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the private treatment records identifying hypertension as a condition caused by diabetes mellitus had not been part of the record at the time of the prior denial, and raise a reasonable possibility of substantiating the Veteran's claim by indicating a potential nexus between hypertension and service-connected diabetes mellitus.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, however, the Board finds that further development of the claim is warranted.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

The appeal regarding the Veteran's claim for entitlement to an initial compensable rating for erectile dysfunction is dismissed.

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional development is warranted in order to fully and fairly adjudicate the following issues.

Hypertension

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

The Veteran contends that he has hypertension secondary to his service-connected diabetes mellitus.  As noted above, a July 2010 VA examination concluded that hypertension was not likely to have been aggravated by diabetes.  However, the examiner did not address whether hypertension was caused by or proximately due to diabetes.

The Veteran submitted an October 2009 private evaluation of his diabetes, which identified hypertension as a complication directly due to diabetes.  However, there was no accompanying rationale to support this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Therefore, an additional examination is necessary in order to determine the etiological relationship, if any, between hypertension and service-connected diabetes.

Prior to receipt of the Veteran's May 2009 claim to reopen the issue service connection for hypertension, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

Therefore, to the extent that the VA examiner concludes that hypertension is aggravated by diabetes, that opinion should comply with the above amended regulation.

TDIU

At his April 2012 Board hearing, the Veteran testified that he did not work full-time due to symptoms associated with his PTSD, and also stated that he earned an estimated $5,000.00 a year.  The Veteran appears to be asserting that he cannot maintain substantially gainful employment as a result of his PTSD, and is therefore asserting a claim for TDIU.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

The Board also notes that a claim for service connection for hypertension is also being remanded.  A finding that compensation is warranted for that disability may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until these related claims have been resolved.

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b). An examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new examination to determine the nature and etiology of his hypertension.  The claims file should be made available to the examiner.  All indicated tests should be performed.  After a review of the claims folder and appropriate physical examination, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to, OR, alternatively, aggravated by the Veteran's service-connected diabetes mellitus.  If it is determined that the Veteran's hypertension is aggravated by diabetes mellitus, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the hypertension before the onset of diabetes mellitus, or by the earliest medical evidence created at any time between the onset of diabetes mellitus and the examiner's current findings.

2.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

3.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his disabilities (to include hypertension, if appropriate), have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of these disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


